Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 3/26/20, is a CON of 16382672, filed on 4/12/19. 16382672 is a CON of 15494022, filed on 4/21/17. 15494022 is a CON of PCT/US17/28857, filed on 4/21/17. PCT/US17/28857 claims priority to provisional 62403807, filed on 10/4/16.

Status of Claims
Claims 1-17 are pending as of 3/26/20. 
Claims 1-17 were examined and are rejected. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raederstorff et. al., WO 2008006581 A2 (publ. 1/17/2008).
The claims are drawn to a method comprising orally administering to a subject in need thereof a combination comprising hydroxytyrosol and 3-O-acetyl-11-keto-β-boswellic acid in an amount effective to prevent or reduce an inflammatory response in connective tissue.
Raederstorff teaches compositions comprising hydroxytyrosol and/or oleuropein and at least one additional component, as a treatment, co-treatment, or for prevention of inflammatory disorders (Abstract). Raederstorff includes boswellic acid within a list of potential additional components for the composition (p. 1, lines 6-22; p. 4, line 15-p. 5, line 4; p. 31, lines 11-26; p. 49, claims 1 & 2). Raederstorff teaches the composition for treating joint disorders, joint inflammation, increase of joint mobility, providing supple or flexible joints, lubrication of 


Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10342802. The instant claims are drawn to a method comprising orally administering to a subject in need thereof a combination comprising hydroxytyrosol and 3-O-acetyl-11-keto-β-boswellic acid in an amount effective to prevent or reduce an inflammatory response in connective tissue. Claims 3-4 recite hydroxytyrosol from an olive tree or extract; claim 5 recites 3-O-acetyl-11-keto-β-boswellic acid from a Boswellia serrata extract; claim 2 recites administration to a mammal or avian subject; claims 12-13 recite administration to a dog. The claims of US ‘802 are drawn to a composition comprising a synergistic combination of hydroxytyrosol and  3-O-acetyl-11-keto-β-boswellic acid, wherein 3-O-acetyl-11-keto-β-boswellic acid is from Boswellia serrata extract (claim 3), hydroxytyrosol is from an olive extract (claim 2), the composition is formulation for a human, dog, or avian subject (claims 5-6); and a method for reducing levels of an inflammatory mediator in connective tissue comprising orally administering the composition (claims 11-15). The doses of hydroxytyrosol and 3-O-acetyl-11-keto-β-boswellic acid recited by the instant claims are either the same as or overlap with the doses of each as claimed in US ‘802 (see instant claims 6-13, 

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10722524. The instant claims are drawn to a method comprising orally administering to a subject in need thereof a combination comprising hydroxytyrosol and 3-O-acetyl-11-keto-β-boswellic acid in an amount effective to prevent or reduce an inflammatory response in connective tissue. Claims 3-4 recite hydroxytyrosol from an olive tree or extract; claim 5 recites 3-O-acetyl-11-keto-β-boswellic acid from a Boswellia serrata extract; claim 2 recites administration to a mammal or avian subject; claims 12-13 recite administration to a dog. The claims of US ‘524 are drawn to a composition comprising hydroxytyrosol and 3-O-acetyl-11-keto-β-boswellic acid in an amount effective to prevent or reduce an inflammatory response in connective tissue of a subject; claim 2 recites hydroxytyrosol to be from an olive extract, while claim 3 recites 3-O-acetyl-11-keto-β-boswellic acid from a Boswellia serrata extract. Claims 4-5 of US ‘524 recites the composition to be formulated for administration to a human, dog, or avian subject. The amounts of hydroxytyrosol and  3-O-acetyl-11-keto-β-boswellic acid recited by claims 6-9 of US ‘524 are also the same as, or overlap substantially with the amounts recited by instant claims 6-13. The 

Information Disclosure Statement
The IDS filed on 3/26/21 has been considered. 


Conclusion
Claims 1-17 were rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627